DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 6-8, 11, 16, 17, 20, 25-28, 30, 33, and 35-39 are pending in this application.


Election/Restrictions
Applicant's election with traverse of the species of “an acid having a pH between about pH 4 and about pH 6” as the organic compound; “a neutral phospholipid combined with one or more of a bulky double-chain lipid and cholesterol” as the phospholipid; and further comprising at least one fatty acid having a carbon chain length from between 13 to 18 in the reply filed on 06 June 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden exists.  This is not found persuasive because there is a search and/or examination burden for the patentably distinct species as set forth above because the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), wherein the prior art applicable to one invention would not likely be applicable to another invention.  In response to Applicant’s argument that a reasonably number of dependent claims is permitted under Rule 13.4, it is noted that the choices of species in the election of species requirement for examination purposes included a combination of species (i.e., elect if the composition further comprises: a) a linear fatty acid of 13 to 18 carbon atoms (claim 8); b) a liposome coating comprising linear polysaccharides (claim 16); c) a liposome coating comprising antibodies (claim 17); d) cholesterol (claim 27); e) a combination of a)-d); or f) none).  
The requirement is still deemed proper and is therefore made FINAL.

Claims 16, 17, 27, 35, and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06 June 2022.

Claims 1, 2, 6-8, 11, 20, 25, 26, 28, 30, 33, and 37-39 are examined.


Claim Interpretation
Applicant has elected “a neutral phospholipid combined with one or more of a bulky double-chain lipid and cholesterol” (e.g., instant claim 2) as the species of phospholipid.  A recitation of a “bulky” lipid only occurs once in the as-filed specification, at paragraph [0049], which recites a “lipid in the form of a double chained phospholipid and/or cholesterol (a bulky lipid, rather than a single chain or free fatty acid lipid)”.  Therefore, for purposes of examination, the phrase “a neutral phospholipid combined with one or more of a bulky double-chain lipid and cholesterol” will be interpreted as a lipid in the form of a double chained phospholipid and/or cholesterol, consistent with the as-filed specification. 

Independent claim 26 recites, “the organic compound having fewer than 3 linear carbons and a pH between about pH 4 and about pH 6”.  However, the as-filed specification the organic compound may be in a solution, and the pH of the solution is mildly acidic or between about pH 4 and about pH 6 (e.g., paragraph [0024]), as opposed to the pH of the compound itself.  Therefore, for purposes of examination, the phrase “a pH between about pH 4 about pH 6” will be interpreted as referring to the organic compound itself and/or the organic compound in a solution.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 30 recites, “the organic compound is any one of a weak acid, a buffered weak acid, mildly acidic, and having a pH between about pH 4 and pH 6”.  However, the limitation wherein the organic compound having a pH between about pH 4 and about pH 6 is already recited in claim 26, from which claim 30 depends.  Therefore, this limitation fails to further limit claim 26.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-8, 11, 20, 25, 26, 28, 30, 33, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (WO 2008/062428) in view of Yang et al. (“Yang”, Biomaterials, 30, pp. 6035-40, 2009), Behrends et al. (“Behrends”, WO 2007/031519) and Kato et al. (“Kato”, Food Hygiene and Safety Science, 27(3), pp. 218-223, 1986).  All references are cited by Applicant in the IDS filed 28 September 2020.
Regarding claims 1, 2, 7, 11, 18, 26, 28, 30, 33, and 37-39, Kumar teaches a composition with antibacterial activity and anti-inflammatory activity (antimicrobial efficacy of compositions; page 22, lines 14-20; table 2; claim 1), the composition comprising: an active component comprising esterified fatty acids (antimicrobial efficacy of methyl laurate; page 22, lines 14-15) selected from at least one of an ethyl dodecanoate and a methyl dodecanoate (methyl laurate; e.g., page 22, lines 14-15) in a total amount up to about 50 wt. percent of the composition (1.7 wt. percent of methyl laurate, ML 12, which is calculated based on 85 percent methyl laurate in composition 3 which is then diluted to 2 percent; e.g., page 22, lines 14-20; and table 2); an organic compound having four or fewer linear carbon atoms (composition may comprise an alpha hydroxy acid such as glycolic acid, etc.; e.g., page 4, line 24 – page 5, line 3), and wherein the composition is a suspension (mixture was shaken vigorously until a milky white emulsion (suspension) was formed; e.g., page 20, lines 20-21; page 21, lines 8-12; and claim 3), the suspension comprising the active component (methyl laurate; e.g., page 22, lines 14-15).  The composition may be contacted with human tissue, and/or mixed with food (e.g., page 7, lines 17-20; page 8, lines 5-12).
Kumar does not specifically teach liposomes containing the phospholipid and the active component, or a phospholipid in an amount between about 0.5 and 20 wt. percent of the composition.  Kumar also does not teach the organic compound having a (solution) pH 4-6 (claim 26).
Yang teaches antimicrobial activity of liposomal lauric acid against P. acnes, and concludes the antimicrobial actively of lauric acid was not only well maintained in its liposomal derivatives but also enhanced at low LA concentration (e.g., abstract).  The liposomes are formed of egg PC (phosphatidylcholine), cholesterol, and lauric acid (e.g., page 6036; note that, since phosphatidylcholine a neutral phospholipid with two fatty acid side chains, and is combined with cholesterol, it meets the description of the elected phospholipid).
Behrends teaches a phospholipid in an amount between about 0.5 and 20 wt. percent of a composition (antimicrobial preparation where the amount of phospholipids is preferably from 0.5 to 20 percent by weight; claims 1, 5) and liposomes containing the phospholipid and an active component (antimicrobial preparation comprising octenidine dihydrochloride (active component) encapsulated in liposomes, where liposomes comprise phospholipids; claims 1, 4).
Kato teaches antimicrobial activity of sucrose monolaurate is improved at pH 5.0 compared to pH 7.0 (e.g., abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kumar to provide a phospholipid in an amount between about 0.5 and 20 wt. percent of the composition and liposomes containing the phospholipid and active component, as taught by Yang and Behrends, in order to provide antibacterial formulations containing effective amounts of the compounds.  First, the skilled artisan would be motivated to include the methyl laurate compound in a liposome, since doing so is known to improve antimicrobial activity of similar compounds such as lauric acid, as taught by Yang.  Also, one skilled in the art would look to the teachings of Behrends (also in the field of liposomal antimicrobial preparations) and consider them relevant, and be motivated to utilize an amount of phospholipid within that of the instantly claimed invention, with a reasonable expectation of success.  Additionally, one skilled in the art would be further motivated to modify the pH of the composition to one which is mildly acidic, such as pH 5.0, since doing so is known to improve antimicrobial activity of similar compounds such as sucrose monolaurate, as taught by Kato.
Regarding claims 6 and 8, Kumar teaches its compositions may comprise isolated compound (e.g., methyl laurate) or as a natural product e.g. coconut oil (e.g., claim 2), and thus may have additional fatty acid(s) present.
Regarding claims 20 and 25, it is noted that, since the composition of the prior art comprises the same components as that of the claimed invention, the same properties would be expected to result, absent evidence to the contrary.
Regarding claim 26, it is noted that this claim (and thus those claims depending from it) recites product-by-process limitations.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  Since the cited prior art teaches the same components as that instantly claimed, it effectively reads on these claims, absent a showing otherwise.  Additionally, since Yang teaches combining and filtering of the solution to obtain liposomes (e.g., page 6036), thus the skilled artisan would reasonably expect the steps for forming liposomes, absent evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-8, 11, 20, 25, 26, 28, 30, 33, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,786,477. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
US ‘477 claims a composition with antibacterial activity and anti-inflammatory activity, the composition comprising an active component comprising at least one of an ethyl dodecanoate and methyldodecanoate in a total amount as low as 0.001 wt.% of the composition; an organic compound having four or fewer linear carbons and acts as a buffer to maintain a pH of less than 7; and a phospholipid in an amount between 0.5 and about 20 wt.% of the composition, the phospholipid comprising phosphatidylcholine; and wherein the composition in one form comprises a suspension comprising liposomes containing at least the phospholipid and the active component (claim 1).  The composition comprises no additional free fatty acids having a carbon chain length from 6 to 12 (claim 3).  The composition further comprises at least one 13-18C linear chain fatty acid (claim 4).  The composition may be lyophilized (claim 7).  The composition inhibits growth of at least one of Staphylococcus spp., Streptococcus spp., Mycobacterium spp., Clostridium spp., and Candida (claim 12).  The composition is selectively active against certain and susceptible pathogenic Gram-positive bacteria of a subject without targeting beneficial natural Gram-positive bacteria (claim 14).  The organic compound is in a solution which is mildly acidic, or is between about pH 4 and about pH 6 (claim 18).  The claims are drawn to the same subject matter and composition components.


Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 recites, “the composition inhibits growth of at least one of the group comprising”.  However, a claim element defined by selection from a group of alternatives (a Markush grouping) requires selection from a closed group “consisting of”, rather than “comprising” or “including”.  See MPEP 2111.03 II.  The Examiner suggests Applicant amend the claim to recite, “the composition inhibits growth of at least one selected from the group consisting of”.  Appropriate correction is required.



Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611